Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              September 28, 2017

The Court of Appeals hereby passes the following order:

A18E0014. GUZZARDO v. MORONESE.

      Janet Guzzardo’s motion for extension of time to file an application for
discretionary appeal is hereby GRANTED. Guzzardo’s application shall be filed on
or before October 19, 2017.

                                     Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                        09/28/2017
                                             I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of sai d court
                                     hereto affixed the day and year last above written.


                                                                                       , Clerk.